151 F.3d 1026
George L. Koynokv.Peter Speaks, Agency Head Hearings and Appeals, Harrisburg,PA, Katrina Dunderdale, Hearing Examiner, Hearings andAppeals, Pittsburgh, Pa, County of Allegheny Children andYouth Services, Paula Kelemen, an officer of AlleghenyCounty Police Department, Warrne Lewis, as Director,Division of State Services, Scott Fries, as Director,Childline Abuse Directory, John A. Parse, as HearingExaminer, Office of Hearings and Appeals, Barbara Daubner, as a
NO. 97-3413
United States Court of Appeals,Third Circuit.
April 2, 1998

Appeal From:  W.D.Pa. ,No.9600778 ,
Cindrich, J.


1
Affirmed.